Citation Nr: 9919856	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-05 421 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.

2.  Entitlement to service connection for a back injury.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for ganglion cysts of 
the right and left wrists.

6.  Entitlement to service connection for a tinea versicolor 
as a result of exposure to herbicides, including Agent 
Orange.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran and veteran's sister


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran, his sister, and his representative appeared 
before a hearing officer at a hearing at the RO in April 
1998.


FINDINGS OF FACT

1.  Competent evidence of residuals of right hand injury 
which is related to service is not of record.

2.  Competent evidence of a back disorder which is related to 
service is not of record.

3.  Competent evidence showing a nexus between the veteran's 
disability manifested by dizziness and his active service is 
not of record.

4.  Competent evidence showing a nexus between the veteran's 
hypertension and his active service is not of record.

5.  Competent evidence showing a nexus between the veteran's 
ganglion cyst of each wrist and his active service is not of 
record.

6.  Competent evidence showing a nexus between the veteran's 
skin disorder and his active service, to include possible 
exposure to Agent Orange, is not of record.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a back injury.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for residuals of a right 
hand injury.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for dizziness.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for hypertension.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a ganglion cyst of each 
wrist.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran's claim of entitlement to service connection 
for a skin disorder as a result of exposure to herbicides, to 
include as due to exposure to Agent Orange, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back injury, 
residuals of a right hand injury, dizziness, hypertension, a 
ganglion cyst of both the right and left wrist, and a skin 
disorder as a result of exposure to herbicides including 
Agent Orange.  It is necessary to determine if he has 
submitted a well-grounded claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.


I.  Back injury

Service medical records show no complaints or diagnoses of a 
back disorder.  There were no complaints, findings, or 
diagnoses of a back injury at the time of the veteran's May 
1968 separation examination.

At a June 1997 VA examination, the veteran reported that he 
pulled his back changing a tire during service and has 
continued to experience back pain.  On evaluation, range of 
motion was 95 degrees on forward flexion and 35 degrees on 
backward extension.  The examiner noted there was excellent 
mobility.  A x-ray study of the lumbar spine revealed a mild 
degree of osteophytosis and disc plate sclerosis at L5-S1.  
The diagnosis of the back was lumbar strain, no clinical 
residuum.  

VA medical records from September 1997 to February 1998 show 
complaints of back with right hip and leg pain.  The 
assessments were chronic pain and chronic low back pain.

At his April 1998 hearing, the veteran testified that he 
injured his back carrying an overweight box while 
transferring it from his truck to a ship.  He stated that he 
saw a doctor on board the ship.  The veteran reported that he 
complained about his back at his separation examination, but 
was only provided pain pills.  

The veteran's claim for service connection for a back injury 
is not well grounded.  See Caluza, supra.  Service connection 
is warranted for a "[d]isability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . . ."  38 U.S.C.A. § 1110 
(West 1991).  Although the veteran has stated that he has had 
back pain over the years, there is no current diagnosis of a 
chronic back disorder which is related to service by 
competent medical personnel.  In the absence of proof of a 
present disease or injury which is related to service, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
veteran's claim for service connection for a back injury is 
not well grounded.  Accordingly, the claim for service 
connection for a back injury is denied.  38 U.S.C.A. § 5107 
(West 1991).

II.  Residuals of a right hand injury

Service medical records show that the veteran was treated for 
an injury to the right hand in November 1967.  There were no 
other reports of treatment for a right hand injury or 
residuals thereof.  There were no complaints, findings, or 
diagnoses of residuals of a right hand injury at the time of 
the veteran's May 1968 separation examination.

At a June 1997 VA examination, the veteran reported that he 
strained his right hand or wrist changing a tire during 
service and has continued to experience minor pain.  On 
evaluation, his right hand and wrist appeared normal with 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial flexion to 20 degrees, and ulnar radiation to 45 
degrees.  A x-ray study of the right wrist revealed normal 
findings.  The diagnosis was right wrist sprain, no clinical 
residuum.  

At his April 1998 hearing, the veteran testified that his 
right hand or wrist was injured when it became caught between 
some cargo when his group was ambushed as they were unloading 
cargo from a truck.  He reported that his hand was swollen 
and painful.  The veteran stated that he is right-handed and 
now experienced weakness and numbness in the right hand.

The veteran's claim for service connection for residuals of a 
right hand injury is not well grounded.  See Caluza, supra.  
Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . . ."  38 
U.S.C.A. § 1110 (West 1991).  There is no current diagnosis 
of residuals of an injury of the right hand.  In the absence 
of proof of a present disease or injury which is related to 
service, there can be no valid claim.  See Brammer, 3 Vet. 
App. at 225.  Therefore, the Board concludes that the 
veteran's claim for residuals of a right hand injury is not 
well grounded.  Accordingly, the claim for service connection 
for residuals of a right hand injury is denied.  38 U.S.C.A. 
§ 5107 (West 1991).

III.  Dizziness

Service medical records do not reveal that the veteran 
complained of or was treated for dizziness during service.  
At his May 1968 separation examination, there were no 
complaints or treatment related to dizziness and the 
neurological and cardiovascular evaluations were normal. 

A February 1998 VA medical record indicates that the veteran 
complained of passing out.  His use of several drugs as well 
as alcohol was noted.  At a May 1998 private evaluation, the 
veteran reported shortness of breath, chest pain, and two 
episodes of fainting per month.  A neurological evaluation 
was normal.  

At his April 1998 hearing, the veteran testified that he 
first experienced passing out and dizziness in service while 
in Vietnam.

The veteran's claim for service connection for dizziness is 
not well grounded.  See Caluza, supra.  Dizziness is a 
symptom as opposed to a disease or injury.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. § 
1110 (West 1991).   In the instant case, there is no 
objective medical evidence findings relating his complaints 
of dizziness to any disability.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Court has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  In the instant case, there is no competent 
medical evidence linking the veteran's disability manifested 
by dizziness to his service.  Therefore, the Board concludes 
that the veteran's claim for service connection for dizziness 
is not well grounded.  In essence, regardless of the possible 
cause of the complaint of dizziness, no professional has 
linked that cause to service and no professional has 
established that there is any relationship between the 
current findings and the inservice complaints.  Accordingly, 
the claim for service connection for dizziness is denied.  38 
U.S.C.A. § 5107 (West 1991).   

IV.  Hypertension

During service, the veteran complained of pain and pressure 
in the chest.  Service medical records do not reveal that the 
veteran was diagnosed with hypertension during active duty 
service.  At his May 1966 preinduction examination, the 
clinical evaluation of the veteran's heart and vascular 
system were normal and his blood pressure reading was 126/70 
(systolic/diastolic).  At his March 1967 inservice 
examination, the clinical evaluations of the veteran's heart 
and vascular system were normal and his blood pressure 
reading was 134/76 (systolic/diastolic).  At his May 1968 
separation examination, his blood pressure was 120/76 and the 
evaluation of his vascular system was normal.  There were no 
complaints or diagnoses of hypertension.

VA medical records from January to March 1997 show blood 
pressure readings of 154/98 to 156/92.  At his June 1997 VA 
examination, the veteran reported that he had been noted to 
have systolic blood pressure elevation in the past coupled 
with his drug use, but that he was not taking medication for 
this disorder.  On evaluation, his blood pressure ranged from 
124/80 to 130/80.  He denied experiencing chest pain or 
dyspnea.  Cardiovascular evaluation revealed no clinical 
cardiomegaly, murmur, or gallop.  The diagnoses included 
systemic arterial hypertension of systolic nature related to 
heroin and marijuana drug abuse, not active on examination.

VA medical records from July 1997 to June 1998 show blood 
pressure readings ranging from 147/95 to 202/112.  The 
veteran's continuous polysubstance abuse was noted.  A March 
1998 note indicates that the veteran was placed on 
hypertension medication.  Diagnoses included hypertension and 
polysubstance abuse.

At his April 1998 hearing, the veteran testified that he was 
told his blood pressure was high during service in Vietnam.  
He also testified that he had not been told his blood 
pressure was high until recently at the VA and that he now 
took medication for it.

At a May 1998 private examination, the veteran reported that 
he became short of breath walking a short distance, 
experienced chest pain monthly, had fainting episodes twice a 
month.  His blood pressure readings ranged from 140/88 to 
140/92.  Evaluation of the heart was normal.

Upon review of the record, the Board observes that a 
diagnosis of hypertension was not entered during service.  At 
separation, his blood pressure was 120/76.  There was no 
diagnosis of hypertension and the evaluation of the vascular 
system was normal.  Additionally, hypertension was not shown 
to be manifest to a compensable degree within one-year 
following service.  The first indication of elevated blood 
pressure readings was in January 1997, with a reference to 
hypertension; however, the first diagnosis of record of 
hypertension was February 1998.

The veteran's claim for service connection for hypertension 
is not well grounded.  See Caluza, supra.  Although the 
veteran has a current diagnosis of hypertension, there is no 
competent evidence from a medical professional that the 
current diagnosis of hypertension is related to service.  
Thus, the Board finds that the veteran has failed to submit 
competent medical evidence of a nexus between the current 
diagnoses of hypertension and service or a diagnosis of 
hypertension within one year of service.  Thus, the claim for 
service connection for hypertension is not well grounded.  

V.  Ganglion cyst of the right and left wrists

As noted previously, service medical records show that the 
veteran was treated for an injury to the right hand in 
November 1967.  There were no complaints, findings, or 
treatment for a ganglion cyst of either the right or left 
wrist during service.  There were no complaints, findings, or 
treatment for a ganglion cyst of either the right or left 
wrist at the time of the veteran's May 1968 separation 
examination and evaluation of the upper extremities were 
normal.

A January 1997 VA medical record indicated that the veteran 
complained of ganglion cysts of the right and left wrists.  
No other findings as to such were reported and there was no 
diagnosis of a ganglion cyst of the right or left wrist.

At a June 1997 VA examination, the veteran reported that he 
strained his right hand or wrist changing a tire during 
service and has continued to experience minor pain.  On 
evaluation, his right hand and wrist appeared normal with 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial flexion to 20 degrees, and ulnar radiation to 45 
degrees.  Grip strength was good.  A x-ray study of the right 
wrist revealed normal findings.  There were no findings of 
any abnormalities of the left wrist.  There were no diagnoses 
of ganglion cysts of the right and left wrists.

At his April 1998 hearing, the veteran testified that he had 
a ganglion cyst removed from his right wrist during service 
and now has ganglion cysts of both the right and left wrists.  
The veteran reported that these cysts affect his ability to 
grip.

At a May 1998 private examination, the veteran again reported 
that he experienced a lot of right wrist pain after service 
and had a ganglion cyst removed from his right wrist.  There 
were no findings or diagnoses of ganglion cysts of the right 
and/or left wrists.

The veteran's claims for service connection for ganglion 
cysts of the right and left wrist are not well grounded.  See 
Caluza, supra.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . ."  38 U.S.C.A. § 1110 (West 1991).  There are no 
current diagnoses of ganglion cysts of the right and left 
wrist.  In the absence of proof of a present disease or 
injury, there can be no valid claim.  See Brammer, 3 Vet. 
App. at 225.  Therefore, the Board concludes that the 
veteran's claims for residuals ganglion cysts of the right 
and left wrist are not well grounded.  Accordingly, the 
claims for service connection for ganglion cysts of the right 
and left wrist are denied.  38 U.S.C.A. § 5107 (West 1991).

VI.  Skin disorder

The veteran's DD214 reveals that he served in Vietnam.  
Service medical records do not show any complaints or 
findings of a rash or itching of the skin during service.  
The clinical evaluation at the veteran's May 1968 separation 
examination disclosed that the skin was normal.  The veteran 
specifically denied a history of skin diseases.  

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.
Diseases that have been positively associated with Agent 
Orange exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e)(1998).  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 
C.F.R. § 3.307(a) (1998).

At his June 1997 VA examination, the veteran complained of a 
skin problem on his back since his service in Vietnam.  On 
evaluation, there was no acneiform lesions or chloracne.  
There was a sparse isolated area of tinea versicolor on his 
back.  The diagnoses included casual herbicide exposure, 
military service area, 1st, 2nd,and 3rd corps for 12 months, no 
clinical residuum and skin disorder, resolved to very mild 
tinea versicolor of back.

At his April 1998 hearing, the veteran testified that he 
experienced a skin discoloration problem on chest, back and 
groin areas with redness with occasional itching.  The 
veteran reported that he first noticed this problem during 
service and that none of his family members experience it.  
The veteran stated that he believed it to be caused by the 
various chemicals he was exposed to in Vietnam during 
service.

A private May 1998 examination indicated that the veteran had 
evidence of tinea versicolor.

The Court has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727- 29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Although the 
veteran has stated that his skin disorder is due to service, 
his statements cannot serve to well ground the claim because 
he is not competent to establish etiology or a diagnosis.  
Caluza, 7 Vet. App. at 507; see also Robinette v. Brown, 
8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 
384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his possible exposure to 
Agent Orange and/or other herbicides (even though there is no 
presumption of exposure).  However, the veteran's diagnosis 
of tinea versicolor has not been medically associated with 
exposure to Agent Orange.  Additionally, there is no 
competent evidence of record linking the veteran's 
postservice diagnosis to service or any incident therein, to 
include exposure to Agent Orange.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
a skin disorder, to include as due to exposure to Agent 
Orange, is not well grounded.  Accordingly, the claim for 
service connection for a skin disorder is denied.  38 
U.S.C.A. § 5107 (West 1991).


ORDER

Service connection for a back injury is denied.  Service 
connection for residuals of a right hand injury is denied.  
Service connection for dizziness is denied.  Service 
connection for hypertension is denied.  Service connection 
for a ganglion cyst of both the right and left wrist is 
denied.  Service connection for a skin disorder is denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence of an in-service stressor(s), and a link 
established by medical evidence between the in-service 
stressor(s) and the current PTSD.  38 C.F.R. § 3.304(f) 
(1998).  The Board notes that while the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided to the examiners by the 
veteran.  Additionally, the veteran presented testimony as to 
his reported stressors, and thus, the RO should attempt to 
verify such stressors.  Accordingly, the case is REMANDED to 
the RO for the following:

The RO should review the file and prepare 
a summary of all of the claimed 
stressors.  This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150.  See 
VA MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  The USASCRUR should be requested 
to provide confirmation of the veteran's 
unit and MOS and any information 
available which might corroborate the 
veteran's alleged stressors.  If the 
USASCRUR requires more specific 
information to verify any of the 
veteran's claimed stressors, the veteran 
should be afforded another opportunity to 
provide the required information.  If the 
veteran responds to the request for 
additional information, the RO should 
again request verification of the claimed 
stressors from the USASCRUR or other 
sources of information.  The RO should 
provide the USASCRUR or other source of 
information with copies of the veteran's 
service personnel records, the DD Form 
214, a copy of this remand, and any 
additional information provided by the 
veteran regarding his claimed stressors.


After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

